J-A12002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

TERRELL LARON WALKER, DAMAIRE
WALLACE, QUASHAAD RODNEY JAMES
AND MAURICE TOWNER, JR.

                         Appellee                    No. 2299 EDA 2015


                Appeal from the Order Entered June 30, 2015
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0000100-2015
                          CP-09-CR-0000101-2015
                          CP-09-CR-0000102-2015
                          CP-09-CR-0000103-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STEVENS, P.J.E.:FILED SEPTEMBER 30, 2016

      The Majority quashes the Commonwealth’s appeal on the basis of a

procedural irregularity, i.e., the Commonwealth filed a single notice of

appeal, which listed all four Appellees and their respective docket numbers,

instead of filing separate notices of appeal from the trial court’s consolidated

suppression order for each of the four Appellees. While the Majority offers a

thoughtful, cogent analysis, I disagree that this matter should be quashed,

and instead, would address the merits of the suppression issue presented by

the Commonwealth in its appellate brief.




*Former Justice specially assigned to the Superior Court.
J-A12002-16


     As the Majority indicates, the Commonwealth filed charges against

each Appellee with regard to an armed robbery occurring on October 26,

2014. Each Appellee filed a separate motion seeking to suppress physical

evidence seized by the police.     However, since the issue presented in the

motions was the same, i.e., whether the stop of the subject motor vehicle in

which all four Appellees were located was supported by the necessary

reasonable suspicion or probable cause, the suppression court consolidated

the motions and held a single suppression hearing.

     Following the       hearing, the   suppression court entered a single

suppression order, which was filed separately at each Appellee’s docket

number.     The Commonwealth then filed a single notice of appeal, which

listed each Appellee’s name and docket number. In the notice of appeal, the

Commonwealth indicated it was appealing “the [o]rder entered in this matter

on June 30, 2015, granting Appellees’ motion to suppress. . .entered in the

above-captioned cases.” Commonwealth’s Notice of Appeal, filed 7/27/15

(emphasis    omitted).    Thereafter,   the   Clerk   of   Courts   docketed   the

Commonwealth’s notice of appeal at each Appellee’s individual docket

number.

     The filing of one notice of appeal from orders entered at different

docket numbers “has long been discouraged.” 20 G. Ronald Darlington, et

al., Pennsylvania Appellate Practice § 341:3.102 (2013–2014 ed.) (footnote




                                        -2-
J-A12002-16


omitted). This policy is set forth in the Note to Rule 341 of the Pennsylvania

Rules of Appellate procedure, which states that:

             A party needs to file only a single notice of appeal to
      secure review of prior non-final orders that are made final by the
      entry of a final order. Where, however, one or more orders
      resolve issues arising on more than one docket or relating to
      more than one judgment, separate notices of appeal must be
      filed.

Pa.R.A.P. 341, Note (citations omitted).

      Courts, however, have not automatically quashed such appeals.           For

instance, our Supreme Court considered this question in General Electric

Credit Corp. v. Aetna Casualty & Surety Co., 263 A.2d 448 (Pa. 1970),

where the appellant filed a single appeal from two separate judgments

entered against it. Upon considering these facts, our Supreme Court stated:

      Taking one appeal from several judgments is not acceptable
      practice and is discouraged. It has been held that a single
      appeal is incapable of bringing on for review more than one final
      order, judgment or decree.           When circumstances have
      permitted, however, we have refrained from quashing the whole
      appeal, but this Court has quashed such appeals where no
      meaningful choice could be made.

Id. at 452-53 (internal citations and footnotes omitted).

      Similarly, this Court, citing General Electric Credit Corp., declined to

quash where counsel for the appellants filed only one notice of appeal from

separate   orders   denying   each   appellant's   motion   to   intervene.   See

Egenrieder v. Ohio Casualty Group, 581 A.2d 937, 940 n.3 (Pa.Super.

1990). The panel noted that counsel should have filed a separate notice of




                                     -3-
J-A12002-16


appeal for each appellant and that the appeals would then have been subject

to consolidation. See id.

     Thus, the filing of one notice of appeal, in certain cases, is

“discouraged,” but both our Supreme Court and this Court have refrained

from quashing an appeal where the “circumstances have permitted.” Here,

my examination of the case leads me to conclude that the circumstances

permit this Court to exercise its discretion and accept the Commonwealth’s

appeal.

     In quashing the instant matter, the Majority relies primarily upon

Commonwealth v. C.M.K., 932 A.2d 111 (Pa.Super. 2007). In C.M.K., a

jury convicted co-defendants C.M.K. and M.W.K. of multiple counts of

endangering the welfare of a child and simple assault. Both defendants filed

notices of appeal from their respective judgments of sentence. This Court

consolidated their direct appeals and, ultimately, vacated the judgments of

sentence and remanded for consideration of a Pa.R.Crim.P. 607 motion

challenging the weight of the evidence.     After a hearing, the trial court

denied that motion and imposed separate sentences upon the defendants in

separate orders entered on separate dockets.        Thereafter, C.M.K. and

M.W.K. filed a single notice of appeal from their separate judgments of

sentence.

     This Court quashed the appeal in C.M.K., noting that Pennsylvania

courts disapprove of the practice of submitting a single appeal from multiple


                                    -4-
J-A12002-16


orders.   C.M.K., 932 A.2d at 112.    This Court reasoned that, while some

appellate issues regarding the two co-defendants might coincide, many

appellate claims would not overlap.     Therefore, this Court held that the

defendants should have filed separate notices of appeal from each of the

judgments of sentence entered at the defendants' individual docket

numbers. Since they failed to do so, this Court quashed the appeal.

      C.M.K. is distinguishable from the instant case. In C.M.K., the appeal

was taken from two judgments of sentence imposed on different charges. In

the case sub judice, on the other hand, the suppression court’s order is the

same as to each Appellee, and thus, the appellate suppression issue

presented by the Commonwealth overlaps. Moreover, in this case, the Clerk

of Courts noted the filing of the suppression court’s single order, as well as

the Commonwealth’s single notice of appeal, at each Appellee’s docket

number.

      Accordingly, in light of the fact Appellees have not suffered any

prejudice (as they each had the opportunity to fully brief the suppression

issue on appeal), the circumstances permit this Court to accept the

Commonwealth’s appeal. Thus, contrary to the Majority, I would not quash

the appeal, but, in the interest of justice, would accept it.   Accordingly, I

respectfully dissent.




                                     -5-